NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      ERIC SHAW GIBSON, Petitioner.

                         No. 1 CA-CR 14-0766 PRPC
                             FILED 12-6-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-048032-001
                 The Honorable Sherry K. Stephens, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Eric Shaw Gibson, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Jon W. Thompson and Judge Paul
J. McMurdie issued the decision of the court.
                            STATE v. GIBSON
                           Decision of the Court

PER CURIAM:

¶1             Eric Shaw Gibson petitions for review of the summary
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review but deny relief.

¶2            Following a jury trial, Gibson was convicted of two counts of
robbery and sentenced to concurrent 11-year prison terms. This court
affirmed the convictions and sentences on appeal. State v. Gibson, 1 CA-CR
11-0489, 2013 WL 440637 (Ariz. App. Feb. 5, 2013) (mem. decision).

¶3             Gibson commenced a timely proceeding for post-conviction
relief and filed a pro se petition, in which he asserted claims of ineffective
assistance of trial and appellate counsel. In summarily dismissing the
petition, the superior court issued a ruling that clearly identified, fully
addressed, and correctly resolved the claims. Under these circumstances,
we need not repeat that court's analysis here; instead, we adopt it. See State
v. Whipple, 177 Ariz. 272, 274 (App. 1993) (when superior court rules "in a
fashion that will allow any court in the future to understand the
resolution[,] [n]o useful purpose would be served by this court rehashing
the trial court's correct ruling in [the] written decision").

¶4            Accordingly, although we grant review, we deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        2